Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 1 of 18 PAGEID #: 354




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


DOUG OPPENHEIMER,
a/k/a Phillip Douglas Oppenheimer,                       Case No. 1:19-cv-770

       Plaintiff,
                                                         Cole, J.
               v.                                        Bowman, M.J.

CITY OF MADEIRA, OHIO, et al.,

       Defendants.

                          REPORT AND RECOMMENDATION

       Plaintiff Doug Oppenheimer initiated this lawsuit in September 2019, alleging that

the Defendants violated his civil rights under 42 U.S.C. §1983. On December 23, 2019,

Plaintiff filed an amended complaint against the City of Madeira, Ohio, David Schaefer

and two John Does (collectively “the City”). Currently pending is Plaintiff’s motion for

summary judgment. (Doc. 43). For the reasons that follow, Plaintiff’s motion should be

GRANTED in part and DENIED in part.

       I.      Standard of Review

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). In applying this standard, a court

must view the evidence and draw all reasonable inferences in favor of the nonmoving

party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The moving party has the burden of showing an absence of evidence to support the




                                              1
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 2 of 18 PAGEID #: 355




nonmoving party's case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the

moving party has met its burden of production, the nonmoving party cannot rest on its

pleadings, but must present significant probative evidence to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

        The City implicitly concedes the lack of any genuine issue of material fact.

Standing Orders on Civil Procedures of the presiding judge require a party moving for

summary judgment to file a document entitled “Proposed Undisputed Facts” that sets forth

each material fact as to which the moving party contends there is no genuine issue to be

tried. Each Proposed Undisputed Fact must be supported by a specific citation or

citations to record evidence. In any opposition to a motion for summary judgment, the

non-moving party must attach a “Response to Proposed Undisputed Facts” that states,

in corresponding fashion, whether each fact asserted by the moving party is admitted or

denied. If denied, the denial must be supported with a citation to contrary evidence. The

non-moving party’s response also must include a list of each issue of material fact that

the opposing party contends must be tried.

        On March 23, 2021, after noting that Plaintiff had moved for summary judgment

without including the requisite statement of “Proposed Undisputed Facts,” the

undersigned directed him to do so. (Doc. 45). Plaintiff immediately complied with that

Order by filing his Proposed Undisputed Facts the same day. (Doc. 46).

        The City sought an extension of time in which to file a response in opposition,

which extension was granted through April 26, 2021. A day after that deadline on April

27, 2021,1 the City filed its opposition to summary judgment without filing its required


1
 This is not the first occasion in this record in which the City has disregarded Court deadlines without
seeking appropriate leave of Court. (See, e.g., Doc. 30, 38).


                                                   2
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 3 of 18 PAGEID #: 356




response to the Proposed Undisputed Facts. On May 3, 2021, the undersigned filed an

Order reminding defense counsel of the requirements of the Standing Order, and directing

Defendant to respond to the Plaintiff’s Proposed Undisputed Facts within ten (10) days.

(Doc. 49). Defendant still filed no response. Accordingly, the undersigned adopts the

Plaintiff’s Proposed Undisputed Facts in their entirety as the Findings of Fact.

        II.     Findings of Fact2

        1. Plaintiff Doug Oppenheimer has been a resident in the City of Madeira for more

than 30 years.

        2. For several years, Plaintiff has acted as a governmental watchdog over his local

government and has been highly critical of the current administration in the City of

Madeira.

        3. In order to express and publicize his criticism of the Madeira City Council,

Plaintiff posted two yards signs at his residence in the City of Madeira on September 9,

2019, one sign calling upon the removal of the “Clowns on City Council” and the second

sign advocating the election of reformers at the forthcoming municipal election.

        4. Each sign measured sixteen square feet in area.

        5. The two signs did not announce a charitable, institutional or civic event.

        6. Upon posting the two signs, Plaintiff was contacted by David Schaeffer, the

City’s police chief, who apprised him that the two yard signs violated certain provisions of

Chapter 159 of the Codified Ordinances of the City of Madeira (“Sign Regulations”) and

needed to be taken down.



2
 The referenced facts are supported with citations to the record, (see Doc. 46), which the undersigned finds
no need to restate in light of their undisputed nature. The undersigned has made minor textual changes to
the Proposed Facts submitted by Plaintiff.


                                                     3
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 4 of 18 PAGEID #: 357




       7. In response, Plaintiff asked which specific provisions of the Sign Regulations

were being violated; Chief Schaefer indicated something would be delivered to Plaintiff

later that day.

       8. Later on September 9, 2019, another City police officer delivered a copy of the

pertinent Sign Regulations.

       9. In delivering the Sign Regulations, the police officer reiterated that the two signs

needed to be removed by the morning, and that if the signs were not removed, Plaintiff

would be cited for violating the Sign Regulations.

       10. As of September 9, 2019, the version of the Sign Regulations delivered to

Plaintiff contained provisions that were relevant to his yard signs.

       11. Section 159.20(A) of the Sign Regulations then in effect provided that, with

respect to the placement of temporary signs on private property in a residential district:

“No temporary sign shall be larger than six square feet in area except as provided in

division (G)(4) below.”

       12. The applicable Sign Regulations provided an exception to allow for some types

of “temporary” signs that were larger than six square feet in area.           Thus, Section

159.20(G) of the Codified Ordinances provided that:

       Each temporary sign which displays a message concerning or related to an
       event shall be removed no later than five days, or such lesser period if
       specified below, after the event has occurred and the message, therefore,
       no longer serves its intended purpose. These event oriented signs shall
       include but not be limited to the following examples:
       …
       (4) Signs which announce charitable, institutional or civic events such as
       church bazaars, charitable fund raising events and similar announcements
       shall not exceed 50 square feet in area nor be more than eight feet high and
       must be removed within 24 hours of the conclusion of the event.




                                              4
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 5 of 18 PAGEID #: 358




       13. In addition, Section 159.20(C) of the Sign Regulations mandated that:

       No more than one temporary sign per lot may be displayed at any one
       time, except for the following:

       (1) One temporary sign for each street on which a lot fronts shall be
       permitted. Thus corner lots and through lots may have more than one sign
       displayed; and

       (2) One single or double sided political sign per individual candidate and
       individual issue shall be permitted, except as to corner lots or through lots
       on which there may be placed one such sign facing or adjacent to each
       street abutting said lot.

       14. In response to the immediate and threatened enforcement against him on

September 9, 2019, Plaintiff removed the two signs posted at his residence lest he be

subjected to the time, inconvenience and potential penalties associated with violating the

Sign Regulations.

       15. Following the commencement of this civil rights action, the Madeira City

Council passed Ordinance No. 19-04, repealing certain provisions of the Sign

Regulations, including Sections 159.20(A), 159.20(C) and 159.20(G), citing “the

uncertainty surrounding the enforceability of the requirements pertaining to temporary

signs in residential district” and the desire “to study, deliberate, and determine the best

manner …with regulations pertaining to temporary signs in residential districts.”

       16. The offending provisions of the Sign Regulations were formally repealed by

the Madeira City Council on September 23, 2019, at which time Plaintiff reposted the two

signs in his yard.

       17. At the time he removed the two yard signs and during the two-week period

that he did not post the signs, Plaintiff desired to have continually posted the two signs

that he had posted but removed due to the City’s enforcement of its Sign Regulations.




                                             5
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 6 of 18 PAGEID #: 359




       18. During the two-week period that he did not post the two yard signs, Plaintiff

desired to post additional signs concerning political matters, including supporting or

opposing specific candidates for Madeira City Council. He desired to post more than one

such sign in support or opposition to such candidates but did not do so in light of the

prohibitions in the Sign Regulations and the threatened enforcement against him,

including enforcement of the limitation on the number of political signs or signs with free

speech messages.

       III.   Analysis

              A. The City is the Real Party in Interest

       Although Plaintiff filed suit against the City of Madeira, its Chief of Police David

Schaefer, and two “John Doe” City employees, Plaintiff has never identified or served the

“John Doe” employees. In addition, it is clear that Plaintiff seeks relief against David

Schaefer only in his official capacity. A suit against an employee in his or her official

capacity is equivalent to a suit against the City. In other words, the City alone is the real

party in interest in this case. See generally, Kentucky v. Graham, 473 U.S. 159 (1985);

Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978); Snyder

v. U.S., 990 F.Supp.2d 818, 843 (S.D. Ohio 2014). Accordingly, the claims against David

Schaefer and the John Doe Defendants should be dismissed as redundant. Epperson v.

City of Humboldt, Tenn., 140 F.Supp.3d 676, 683 (W.D. Tenn. 2015) (When, as here, the

entity is a named defendant, official capacity claims against individual sheriffs and police

officers are “redundant” and “superfluous.”).




                                             6
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 7 of 18 PAGEID #: 360




              B. The City Violated Plaintiff’s First Amendment Rights

       The First Amendment of the U.S. Constitution protects the free exercise of speech

and other forms of communication, including that which is conveyed through the

venerable tradition of posting yard signs. “Residential signs are an unusually cheap and

convenient form of communication. Especially for persons of modest means or limited

mobility, a yard or window sign may have no practical substitute.” City of Ladue v. Gilleo,

512 U.S. 43, 57 (1994). On the record presented, Plaintiff’s yard signs constituted the

type of political speech that is at the core of the First Amendment. See Buckley v. Am

Constitutional Law Foundation, Inc., 525 U.S. 182, 186 (1999) (defining “core political

speech” as involving “interactive communication concerning political change’”) (quoting

Meyer v. Grant, 486 U.S. 414, 422 (1988)); McIntyre v. Ohio Elections Com'n, 514 U.S.

334, 347 (1995) (“core political speech need not center on a candidate for office.”).

       To determine whether the challenged Sign Regulations violated the First

Amendment during the time they remained in effect, this Court first must ask whether the

regulations were content-based or content-neutral. Ladue, 512 U.S. at 58. In the case

presented, the City does not dispute that the Sign Regulations contained content-based

provisions at the time Plaintiff filed suit.    For example, Sections 159.20(A) and

159.20(G)(4) of the Sign Regulations limited City residents from displaying yard signs

greater than six square feet unless the content or subject matter of the signs announced

“charitable, institutional or civic events such as church bazaars, charitable fund raising

events and similar announcements.” See Thomas v. Bright, 937 F.3d 721 (6th Cir. 2019)

(analyzing billboard regulations that provided for content-based exceptions). Section

159.20(C)(2) was also content-based, because it allowed posting yard signs relating to a




                                            7
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 8 of 18 PAGEID #: 361




candidate or ballot issue, but specifically limited political signs to one per candidate or

ballot issue. See Dimas v. City of Warren, 939 F. Supp. 554, 558 (E.D. Mich. 1996). Last,

Section 159.26(D)(2) of the Sign Regulations was content-based because it allowed “one

additional sign…for each candidate or issue that the occupant wishes to support or

oppose” after “the County Board of Elections has identified a candidate or issue that will

be placed on the ballot at the next general or special election.”

       Content-based regulations are subject to a “strict scrutiny” standard of review,

meaning they must be justified by a compelling or overriding interest. Reed v. Town of

Gilbert, 576 U.S. 155 (2015). Because the referenced provisions of the Sign Regulations

were content-based at the time suit was filed, the City “bears the burden of demonstrating

the constitutionality” of the referenced regulations. U.S. v. Playboy Entertainment Grp.,

Inc., 529 U.S. 803, 816 (2000); accord Ohio Citizen Action v. City of Englewood, 671 F.

3d 564, 571 (6th Cir. 2012). Here, the City in this case has offered no justification at all

for the challenged Sign Regulations, much less any compelling or overriding interest.

Therefore, the referenced provisions violated Plaintiff’s First Amendment Rights as a

matter of law at the time he filed suit.

              C. Plaintiff is Entitled to Nominal Damages for the Past Violation

       Although the City does not argue that the challenged Sign Regulations were

constitutional at the time suit was filed, the City does argue that summary judgment should

be denied because “this case has long been mooted” by the City’s rapid repeal of the

contested provisions after suit was filed. Based upon the City’s repeal of the contested

provisions, and its argument that “the record does not even remotely suggest[] [that the]

contested portions would ever be resuscitated,” the City maintains that “no case or




                                             8
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 9 of 18 PAGEID #: 362




controversy remains” sufficient to support the Article III jurisdiction of this Court. (Doc. 48

at 1).

         The City’s argument is not new; it previously argued both that Plaintiff lacked

standing and that the case was moot in a motion to dismiss, (see Doc. 28), as well as in

its initial opposition to a temporary restraining order and/or preliminary injunctive relief.

In the prior motion to dismiss, the City conflated the related doctrines of standing and

mootness. “The doctrine of standing generally assesses whether that interest exists at

the outset, while the doctrine of mootness considers whether it exists throughout the

proceedings.” Uzuegbunam v. Preczewski, 141 S.Ct. 792, 796 (2021).

         Notably, in denying the City’s prior motion, this Court flatly rejected the City’s

arguments that the entire case was moot. (See Doc. 31, extensively discussing why

Plaintiff has standing, why the case is not moot as to Plaintiff’s claim for nominal damages,

and why the City had failed to carry its burden under Rule 12 to show that Plaintiff’s claim

for prospective relief was moot; Doc. 32, adopting Report and Recommendation (“R&R”)).

Undaunted by this prior analysis, the City once again argues the entire case is moot.

“Plaintiff cannot demonstrate a concrete interest in pressing this litigation forward other

than his nominal damages claim, which stems from being prevented from displaying signs

for a short period of time.” (Doc. 48 at 6). The City insists that if this Court were grant

summary judgment and award Plaintiff the nominal damages that he seeks, that award

would be akin to an “advisory opinion” because no case or controversy presently exists.

(Doc. 48 at 5-6).




                                              9
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 10 of 18 PAGEID #: 363




        This Court has now repeatedly explained that a live case or controversy remains

and that the case is not moot precisely because Plaintiff seeks nominal damages for his

past harm.3

               [C]onsistent with the prior R&R, Plaintiff argues that his nominal
        monetary damages claim is not rendered moot by the City’s repeal of the
        offending ordinance. I agree. The amended complaint alleges that Plaintiff
        took down his yard signs on September 9, 2019 but the repeal of the Sign
        Ordinance did not take place until September 23, 2019. Thus, Plaintiff
        seeks nominal damages for the actual harm that occurred over the two-
        week period when he was prohibited from displaying his signs by the Sign
        Ordinance then in effect.

               The Sixth Circuit consistently has held that a plaintiff may seek
        monetary damages as compensation for a past violation of a constitutional
        right, even if a claim for injunctive relief has been rendered moot by
        subsequent events.

(Doc. 31 at 5; see also id. at 6 and Order adopting R&R, Doc. 32 at 2, agreeing that the

case is not moot because the nominal damages claim for alleged past harm “remains a

live claim, notwithstanding any change to the City’s ordinances.”). To the extent that the

City held on to hope that this Court would reverse course and ignore Sixth Circuit

precedent, the Supreme Court’s recent decision in Uzuegbunam v. Preczewski should

have put that hope to rest. In Uzuegbunam, the Court held: “[F]or the purpose of Article

III standing, nominal damages provide the necessary redress for a completed violation of

a legal right.” Id., 141 S. Ct. at 802.

        Inexplicably, the City’s response in opposition to summary judgment replays the

same arguments. Ironically, the City quotes from the sole dissenting opinion in

Uzuegbunam rather than from the majority opinion. Id., 141 S. Ct. at 803-805 (Roberts,



3
 On September 24, 2019, the undersigned first recommended that Plaintiff’s motion for a temporary
restraining order and for preliminary injunctive relief be denied as moot but that the case should proceed
on Plaintiff’s claim for monetary damages. (Doc. 9 at 3, adopted for the opinion of the Court at Doc. 10).


                                                   10
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 11 of 18 PAGEID #: 364




J., dissenting). Regardless of the City’s unflagging desire for a different result, this Court

has no power to ignore the law of this case, much less controlling Sixth Circuit and

Supreme Court precedent on this issue. In short, Plaintiff is entitled to nominal damages

for the actual constitutional injury caused by the offending provisions for the two weeks in

which the Sign Regulations prohibited Plaintiff from displaying his yard signs.

               D.      Plaintiff is not Entitled to Prospective Relief

       In its prior motion to dismiss, the City also argued that Plaintiff’s claims for

declaratory and injunctive relief were moot. The prior R&R rejected the City’s argument

on that issue as well, but “without prejudice to present the same or similar arguments in

a future dispositive motion if properly supported.” (Doc. 31 at 9).                Unlike Plaintiff’s

continuing live claim for nominal damages, the Court recognized that Plaintiff’s claim for

declaratory and injunctive relief could be rendered moot as long as the City could show it

had unequivocally repealed the unconstitutional provisions. However, in the context of a

motion to dismiss in which the Court’s review was limited to the pleadings and Plaintiff

had alleged that those provisions continued to be displayed on the City’s website,4 the

City had failed to carry its burden of proof. Still, the R&R expressed “some doubt as to

the continuing viability of prospective injunctive relief.” (Doc. 31 at 9). In the Order

adopting the R&R, the presiding district judge agreed.

       The Court further agrees that the Defendants failed to carry their burden, at
       least so far, in demonstrating that Oppenheimer’s claim for prospective
       relief is moot. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
       528 U.S. 167, 189 (2000) (noting that the burden rests with the party arguing
       mootness).



4
 The Court pointed out that the amended complaint “contains some allegations, such as that the repealed
ordinance continues to be displayed on the City’s website, that leave open the possibility that not all
prospective relief would be moot.” (Doc. 31 at 8).


                                                  11
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 12 of 18 PAGEID #: 365




(Doc. 32 at 2-3) (emphasis added).

       At this procedural juncture, in the context of the pending motion for summary

judgment, it is Plaintiff as the moving party who must first carry his burden of production

to show that he is entitled to declaratory and injunctive relief. Only after Plaintiff satisfies

that initial burden does the City, as the non-moving party, have the burden of coming

forward with evidence to prove that “declaratory and injunctive relief has been mooted.”

(Doc. 48 at 4). On the record presented, the undersigned now concludes that Plaintiff

has not satisfied his initial burden to show that he remains entitled to any type of

prospective relief. The record reflects that the City fully repealed the unconstitutional

provisions on September 23, 2019, following which Plaintiff immediately displayed his

yard signs without fear of violating any City regulations.

       It reviewing Plaintiff’s motion for summary judgment, it appeared to the

undersigned that Plaintiff had abandoned his requests for declaratory and injunctive

relief.5 On its face the motion seeks only nominal damages and does not discuss any

evidence that would support a claim for prospective relief, or even so much as refer to

that claim. (See Doc. 43 at 13, arguing that Plaintiff “is entitled to an award of nominal

damages.”). In any event, Plaintiff offers no evidence to support the allegations in his

amended complaint that the offending regulations continue to be displayed on the City’s

website, nor does he point to any evidence that would suggest that the City is likely to re-

enact the unconstitutional regulations at the conclusion of this lawsuit. Contrast City of

Mesquite v. Aladdin's Castle, Inc., 102 S.Ct. 1070, 1074-75 and n.11 (1982) (holding that

the repeal of unconstitutional language did not clearly demonstrate mootness where the


5
 Plaintiff addresses the claim only in his reply memorandum in response to the City’s argument that the
claim is moot.


                                                  12
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 13 of 18 PAGEID #: 366




city had already re-enacted a related restriction, and had stated its intention to re-enact

the offending provision at issue).

       To the extent that Plaintiff has not abandoned his requests for declaratory and

injunctive relief, his concession that the City repealed the offending regulations, in

combination with a lack of any evidence suggesting that the City would re-enact the same

regulations, demonstrate that it is “absolutely clear that the allegedly wrongful behavior

could not reasonably be expected to recur.” U.S. v. Concentrated Phosphate Export

Ass'n, 89 S.Ct. 361, 364 (1968) (holding that the record did not show clearly that the

wrongful behavior would not recur in civil antitrust action where the only evidence

supporting mootness was the defendants’ statement of intent). The conclusion that the

claim for prospective relief is moot at this point in time is further supported by recent Sixth

Circuit cases. See, e.g., Thomas v. City of Memphis, Tennessee, 996 F.3d 318 (6th Cir.

2021); International Outdoor, Inc. v. City of Troy, Michigan, 974 F.3d 690, 699 (6th Cir.

2020); Speech First, Inc. v. Schlissel, 939 F.3d 756, 768 (6th Cir. 2019). “[T]he burden

in showing mootness is lower when it is the government that has voluntarily ceased its

conduct[,]” because the government's ability to “self-correct[ ] provides a secure

foundation for a dismissal based on mootness so long as [the change] appears

genuine.” Thomas, 996 F.3d at 324 (quoting Speech First, 939 F.3d at 767 and Bench

Billboard Co. v. City of Cincinnati, 675 F.3d 974, 981 (6th Cir. 2012)).

       In Speech First, the Sixth Circuit explained that trial courts should examine the

“totality of the circumstances” in reviewing mootness, but that prospective relief should

be presumed to be moot when a governmental entity has taken formal legislative action

to repeal an unconstitutional law, as the City of Madeira has done here.




                                              13
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 14 of 18 PAGEID #: 367




        Determining whether the ceased action “could not reasonably be expected
        to recur,” Friends of the Earth, 528 U.S. at 189, 120 S.Ct. 693, takes into
        account the totality of the circumstances surrounding the voluntary
        cessation, including the manner in which the cessation was executed.

        Where the government voluntarily ceases its actions by enacting new
        legislation or repealing the challenged legislation, that change will
        presumptively moot the case unless there are clear contraindications that
        the change is not genuine.

Speech First, Incl, 939 F.3d at 7686; accord City of Troy, 974 F.3d at 698-99 (affirming

summary judgment to the City of Troy where that city had amended the offending

provisions, the amendment appeared to be “genuine,” and there was “no indication that

the City of Troy intends to repeal the amendment”); see also Brandywine, Inc. v. City of

Richmond, 359 F.3d 830 (6th Cir.2004).

        Unlike the earlier posture of this case in the context of the City’s motion to dismiss,

it is Plaintiff’s burden as the movant on summary judgment to overcome the Speech First

presumption of mootness created by the City’s legislative repeal of the offending Sign

Regulations on September 23.                   But Plaintiff points to no such evidence in its

memorandum in support of summary judgment.

        By contrast, in addition to the undisputed evidence of repeal, the City points to

evidence that all references to the offending Sign Regulations were removed from the

City’s website, and that a user who clicks on the relevant Madeira Code of Ordinances

will be directed to a linked portable document (“PDF”) that memorializes City Council’s

repeal of the offending portions of Chapter 159. (Doc. 36 at 9-10, Thompson Affidavit at



6
 Speech First considered actions by a state entity that fell short of formal legislative action. The Sixth Circuit
held that “where a change is merely regulatory, the degree of solicitude the voluntary cessation enjoys is
based on whether the regulatory processes leading to the change involved legislative-like procedures or
were ad hoc, discretionary, and easily reversible actions.” Because the university’s regulatory were “ad
hoc” and not effected through formal, legislative-like procedures, no presumption applied and the university
did not meet its burden to show mootness. Id.


                                                       14
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 15 of 18 PAGEID #: 368




¶¶4-6; see also Doc. 48 at 8, Moeller Affidavit at ¶¶2-3). The City further represents that

it “has been undergoing a lengthy process of crafting a Comprehensive Plan and

overhauling its zoning code,” that the Sign Regulations were considered on October 19,

2019, and that none of the contested and repealed provisions were recommended for re-

enactment at that time. (Mueller Affidavit at ¶¶ 5-6).

       In his reply memorandum, Plaintiff argues that the minutes of the Planning

Commission “provide no indication or assurance concerning any future scope” of Sign

Regulations, but merely state that the City Law Director

       sent Planning Commission an email… [that] identified sign code and other
       changes to consider. Regarding the sign code, [the Law Director] said the
       City is currently engaged in litigation over some provisions in the sign code.
       He would like to shuffle the sign code changes to the front of the line to
       provide an added measure of comfort for the court….

(Doc. 50-1, Madeira Planning Commission Meeting Minutes, 10/19/20). Again, it is the

Plaintiff’s burden to point to evidence to overcome the presumption that the City’s

legislative repeal of the offending provisions was genuine. Plaintiff can no longer rest on

the allegations of his complaint because those allegations have been rebutted by the

developed and uncontested record. The City does not need to give “assurances” that its

legislative repeal will stick; First Speech teaches that the action of City Council was

sufficient in and of itself.7 Summary judgment therefore should be denied to Plaintiff and

granted sua sponte to the City on Plaintiff’s requests for declaratory and injunctive relief,

because any claim for prospective relief is moot.

       Even if a reviewing court were to disagree with the undersigned concerning the

burden of proof on summary judgment and the presumption of mootness afforded to the


7
 With respect to the Planning Commission minutes, the only material fact is that the Planning Commission
did not express an intent or recommend to City Council that it re-enact the repealed provisions.


                                                  15
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 16 of 18 PAGEID #: 369




City, the undersigned still would recommend against the award of prospective relief on

the record presented. A federal court should generally refrain from granting prospective

relief against a local government where the likelihood of further violations is as remote as

has been demonstrated here. See, generally, Concentrated Phosphate Export Ass'n, 89

S.Ct. at 364 (suggesting that even when a case is not moot, a trial court should evaluate

the necessity of prospective relief).

                 E. The Amount of Nominal Damages and Attorney’s Fees

       Plaintiff seeks nominal damages for the two weeks in September of 2019 during

which his Free Speech rights were unconstitutionally curtailed. Rather than seeking a

specific sum, Plaintiff directs the Court’s attention to cases in which the sum of $1,000

was awarded. Considering the history of this case, the undersigned finds that sum to be

appropriate.

       In addition to nominal damages, Plaintiff is entitled to an award of reasonable

attorney’s fees as the prevailing party. See 42 U.S.C. § 1988; Kidis v. Reid, 976 F.3d

708, 721 (6th Cir. 2020) (“While relevant, the nominal nature of Kidis's recovery speaks

only to the amount of attorney's fees permissible, not whether the party is eligible to

recover attorney's fees.”). Further briefing will be required on the issue of fees, but for

reasons of judicial economy, that briefing should await the adoption or rejection of this

Report and Recommendation by the presiding district judge.

       III.      Conclusion and Recommendations

       For the reasons stated, IT IS RECOMMENDED THAT:

       1. Plaintiff’s motion for summary judgment against Defendants (Doc. 43) be

              GRANTED in part, insofar as Plaintiff is entitled to an award of nominal




                                            16
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 17 of 18 PAGEID #: 370




          damages in the amount of $1,000.00 for the violation of his First Amendment

          rights by the City of Madeira for a two-week period in September 2019, when

          the unconstitutional Sign Regulations remained in effect and were enforced by

          the City against Plaintiff;

      2. Except for Plaintiff’s claim for nominal damages against the Defendant City,

          Plaintiff’s motion for summary judgment should be DENIED;

          a. Plaintiff’s motion for summary judgment as to Defendant David Schaeffer

             and two John Doe City employees should be denied, with those Defendants

             to be DISMISSED as superfluous and redundant;

          b. Plaintiff’s motion for declaratory and injunctive relief should be DENIED AS

             MOOT;

      3. Plaintiff should be awarded a reasonable sum of attorney’s fees in an amount

          to be determined following an additional briefing schedule to be set by this

          Court.



                                                      s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                           17
Case: 1:19-cv-00770-DRC-SKB Doc #: 51 Filed: 08/23/21 Page: 18 of 18 PAGEID #: 371




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


DOUG OPPENHEIMER,
a/k/a Phillip Douglas Oppenheimer,                    Case No. 1:19-cv-770

      Plaintiff,
                                                      Cole, J.
              v.                                      Bowman, M.J.

CITY OF MADEIRA, OHIO, et al.,

      Defendants.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           18
